

113 HR 3592 IH: Jobs Score Act of 2013
U.S. House of Representatives
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3592IN THE HOUSE OF REPRESENTATIVESNovember 21, 2013Mr. Cicilline (for himself, Mr. Lance, Mr. McDermott, and Mr. Ribble) introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Congressional Budget Act of 1974 to require a jobs score for each spending bill considered in Congress.1.Short titleThis Act may be cited as the Jobs Score Act of 2013.2.Amendment to the Congressional Budget Act of 1974Section 402 of the Congressional Budget Act of 1974 (2 U.S.C. 653) is amended—(1)in paragraph (2), by striking and;(2)in paragraph (3), by striking the period and inserting ; and; and(3)by inserting after paragraph (3) the following:(4)an estimate of the number of jobs which would be created, sustained, or lost in carrying out such bill or resolution in the fiscal year in which it is to become effective and in each of the 4 fiscal years following such fiscal year, together with the basis for each such estimate, and to the extent practicable, the analysis shall include regional and State-level estimates of jobs that would be created, sustained, or lost..